Title: To Thomas Jefferson from Thomas Mann Randolph, Jr., 19 July 1793
From: Randolph, Thomas Mann, Jr.
To: Jefferson, Thomas



Dear Sir
Richmond July 19: 1793.

I have just been with Mr. Browns Clerks to make enquiry concerning the package of the Servants Cloaths which you sent last fall. He is not in town himself: from them I can learn nothing more than I have hitherto received. They do not remember that it came to them. Your furniture &c. is safely deposited in a lumber-house at Rockets. Mr.  Browns Clerks inform me that you have ordered a part of it to be left there till your arrival in Virginia and they do not know the particular articles. The waggons I think, from my experience, are not to be trusted with any thing of value. The boats are more certain and as expeditious. Patsy and the little ones were perfectly well on the 14th. I have been laboring under a severe dystentery myself some days, but find it better from the journey. Your most sincere & affectionate friend.

Th: M. Randolph

